Oo wma Nm F&F — WO PO KF

mp wo wo bb WHO NY WY WN NO HY Be BRP YP Fe Fe EFe Ee
ao NO om FPF Oo NF CO OU ON DW ot FF Oo NY FF ©

 

 

Case 3:18-cv-00298-MMD-CLB Document 100 Filed 01/28/20 Page 1 of 3

 

AARON D. FORD /
ttorney General
ROST C. OLSEN, Bar No. 14410 — FILED ——— RECEIVED

—__— ENTERED SERVED ON

Deputy Attorney General COUNSELIPARTIES OF RECORD

State of Nevada
Public Safety Division
100 N. Carson Street 9
Carson City, NV 89701-4717 JAN 3 1 2020
Tel: (775) 684-1209

E-mail: rolsens@ag.nv.gov CLERK US DISTRICT COURT
DISTRICT OF NEVADA
Attorneys for Defendants BY: DEPUTY
Romeo Aranas, Gloria Carpenter, Michelle Clay,
James Dzurenda, Michele Ewing, Gail Holmes,
Scott Mattinson and William Reubart

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

 

 

 

 

BENJAMIN ESPINOSA, Case No. 3:18-cv-00298-MMD-CLB
Plaintiff, OR dE
vs. DEFENDANTS’ MOTION TO VACATE
DISPOSITIVE MOTIONS DEADLINE
FILSON, et al., PENDING COURT’S RULING ON

MOTION TO COMPEL (ECF No. 97)
Defendant.

 

Defendants, Romeo Aranas, Gloria Carpenter, Michelle Clay, James Dzurenda,
Michele Ewing, Gail Holmes, Scott Mattinson and William Reubart, by and through
counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Rost C. Olsen,
Deputy Attorney General, hereby file their Motion to Vacate Dispositive Motions
Deadline Pending Court’s Ruling on Motion to Compel (ECF No. 97).

MEMORANDUM OF POINTS AND AUTHORITIES

On November 5, 2019, the Court entered its Minute Order, in which it set the
deadline for dispositive motions in this matter on January 29, 2020. ECF No. 92 at 1-2.
On January 13, 2020, Plaintiff Benjamin Espinosa (Espinosa) filed his Motion to Compel
Discovery (Motion to Compel), in which he seeks to compel the production of certain
documents, and requests oral argument. ECF No. 97. Defendants filed their Opposition to
the Motion to Compel on January 28, 2020. ECF No. 99. The matter remains pending

before the Court.

 
Oo ma nannnr FF, WO NY FF

wo we wo bo NO NO NH HN Ww RE RE RE El
oO Noo Fs WwW NO KF ODO HO wOeN DoF FF wo NH FF CO

 

 

Case 3:18-cv-00298-MMD-CLB Document 100 Filed 01/28/20 Page 2 of 3

I. EXTENSION OF TIME

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

In this matter, there is a pending contested discovery motion. ECF No. 97. The
Court’s ruling on the Motion to Compel will either permit or deny the availability of
certain evidence, which may, in turn, affect either party’s decision to file a dispositive
motion or the substantive analysis within any dispositive motion. Accordingly, good cause
exists as this matter may not be ripe for a dispositive motion until the Court makes its
ruling on the Motion to Compel. See Fed. R. Civ. P. 6(b)(1).

Therefore, for the foregoing reasons, Defendants move this Court to vacate the
January 29, 2020 dispositive motion deadline as set in ECF No. 92, and reset it for 30
days after the Court enters an order adjudicating Espinosa’s pending Motion to Compel
(ECF No. 97).

DATED this 28th day of January, 2020.

AARON D. FORD
Attorney General

By: /s/ Rost C. Olsen
ROST C.OLSEN, Bar No. 14410
Deputy Attorney General

Attorneys for Defendants

18 SQ ORDERED

   
 

 
